Citation Nr: 1115804	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-10 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to specially adapted housing or special home adaption.

3.  Entitlement to automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Friend





ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1981 to December 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in December 2010.  A transcript of the hearing has been associated with the claims file.

It appears that the issue of service connection for shoulder disabilities, including as secondary to the service-connected left knee disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, if needed.


FINDINGS OF FACT

1.  The Veteran is rated as 100 percent disabled from My 1, 2003, due to service-connected disabilities including left knee and lumbar spine disabilities.

2.  The Veteran suffers loss of use of the left lower extremity, together with residuals, including the service-connected lumbar spine disability, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of canes or a wheelchair.

3.  The Veteran suffers ankylosis of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for specially adapted housing have been met.  38 U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.809, 3.809a (2010).

2.  The criteria for adaptive equipment have been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 3.350, 3.808 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a veteran is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809.  

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

Alternatively, a certificate of eligibility for financial assistance in acquiring necessary special home adaptations may be issued to a veteran with requisite service who is entitled to VA compensation for a permanent and total service-connected disability, if: (a) the veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and had not previously received assistance in acquiring specially adapted housing under 38 U.S.C.A.  § 2101(a); and (b) the veteran is entitled to compensation for permanent and total disability which is (1) due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  This assistance will not be available to any veteran more than once.  38 U.S.C.A. § 2101(b); 38 C.F.R.  § 3.809a.

Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or, (4) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808.

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether such acts as grasping and manipulation in the case of the hand, or balance and propulsion in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which would constitute loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more.  Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, complete paralysis encompasses foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Records show that the Veteran is service connected for his left knee, at the maximum 60 percent, and for his lumbar spine, as secondary to the left knee disability, at 40 percent.  He was awarded total disability rating based on individual unemployability (TDIU) benefits, effective May 2003.

The Veteran filed his claim for specially adapted housing or special home adaption and for automobile and adaptive equipment in April 2005.  VA outpatient treatment records show that in June 2005, a motorized wheelchair was recommended.  What appear to be check boxes on records dated November and December 2005 indicate that the Veteran was ambulating without assistive devices.  No other descriptions of his ability to ambulate were provided.

A VA examination was conducted in February 2006.  At this examination, the Veteran reported that he had a total knee replacement in 2003 and that he cannot bend his knee much, suffers weakness when he walks, stiffness of the left knee, constant swelling, lack of endurance and strength, and fatigability.  He described his left knee pain as constant, crushing, squeezing, oppressing, sharp, and cramping in nature, and rated at a 9 on a scale to 10.  Pain is elicited with physical activity.  Functional impairment from the knee replacement includes inability to bend the knee, difficulty walking, and difficulty climbing stairs.

The objective testing showed his left leg as shorter than the right.  Gait was abnormal, antalgic and with a short stance phase on the left.  He told the examiner that he required a wheelchair to ambulate because of severe knee pain and inability to walk short distances.  Range of Motion testing showed that the Veteran had only 10 degrees of flexion, with pain starting at 5 degrees.  Joint function was additionally limited by pain, fatigue, and weakness, with fatigue having the major functional impact.  The examiner stated that the Veteran does not have ankylosis of the left knee but that he has severely diminished ROM.  The Veteran's service connected disabilities severely impact his daily activities.

December 2007 VA treatment records indicate that the Veteran could not bend his left knee.

During his hearing before the Board, the Veteran testified that he had to remodel his house so that he could maneuver his wheelchair.  Construction included widening doorways, replacing doors, replacing carpet with tile, upgrading the bathroom, adding ramps to access the entryway to his home, and the installation of a pool with ramps for therapeutic reasons.  He requires a wheelchair or assistive devices to ambulate because his left knee will not bend.  He also noted that because his left knee will not bend, when in the wheelchair he has to keep his leg straight, extending the wheelchair about three feet, making mobility awkward.

The Veteran stated that he can walk short distances with a cane, but some days he requires the wheelchair for the entire day.  He can walk 50 feet at most before needing a rest and can stand for 30 minutes if he puts his weight on his right knee.  He requires the wheelchair more than two-thirds of the time.

Regarding the claim for automobile and adaptive equipment, the Veteran would like to have a motorized wheelchair to allow for additional mobility and independence and to ease the physical stress on his upper extremities.  A VA physician suggested and requested a motorized wheelchair but he has not gotten one because he has no way to transport it.  He cannot lift a motorized wheelchair into his truck, thus, he seeks adaptive equipment that will allow him to transport a motorized wheelchair.  Currently, he takes his non-motorized wheelchair wherever he goes.

As noted above, entitlement for specially adapted housing under 38 U.S.C.A. § 2101(a) requires that the Veteran be entitled to compensation for permanent and total disability due to the loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  

In this case, the Veteran was granted TDIU, or a total rating, based upon his service-connected left knee disability and residual lumbar spine disability.  The Board finds, based on a review of all evidence, that the Veteran cannot ambulate effectively without the use of a cane or wheelchair.  Accordingly, entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A.  § 2101(a) is established.

In light of the grant of entitlement to specially adapted housing, the claim seeking the alternative of a special home adaptation grant under 38 U.S.C.A. § 2101(b) is rendered moot as this benefit is available only if a veteran is not entitled to the more substantial benefit of specially adapted housing under 38 U.S.C.A. § 2101(a).

For automotive and adaptive equipment, the Veteran must have a service-connected disability resulting in the loss or permanent loss of use of one or both feet.
 
In this case, the evidence shows that the Veteran cannot effectively bend his knee.  He is able to ambulate only short distances with an abnormal gait using a cane and most of the time he requires a wheelchair.  In fact, VA providers have indicated the need for a motorized wheelchair.  The evidence does not show that the Veteran has lost use of his foot and ability to use it for some type of propulsion, thus certification for automotive equipment and adaptive equipment is not warranted.  However, because of the Veteran's inability to bend his knee, with consideration of factors such as pain, fatigue, and weakness, giving the Veteran the benefit of the doubt, the Board finds that his left knee is the equivalent of ankylosed and that certification for adaptive equipment only is warranted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing is granted.

Entitlement to certification for adaptive equipment only is granted.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


